Citation Nr: 1705761	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Department of Veterans Affairs (VA) burial benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1954 to March 1957 and from December 1960 to October 1962.  He died in May 2008.  The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified at a videoconference hearing in January 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.  

The matter was remanded by the Board in May 2013, September 2015, and March 2016 for further development.


FINDINGS OF FACT

1.  The Veteran died in May 2008.  The death certificate lists the immediate cause of death as atrial fibrillation with the underlying cause of hypertension.  Other significant conditions contributing to death but not resulting in the underlying cause were cardiac arrhythmia, cancer of the bladder, diabetes mellitus, coronary artery disease, and status post cerebrovascular disease.  

2.  At the time of his death, the Veteran did not have any adjudicated service-connected disabilities.

3.  The evidence shows that none of the conditions listed on the Veteran's death certificate had their onset in service or within one year after his separation from active duty, and the most probative evidence indicates the none of the conditions listed on the Veteran's death certificate, including atrial fibrillation, the immediate cause of death, or hypertension, the underlying cause of death, were related to or attributable to his military service.

4.  At the time of his death, the Veteran was not receiving VA service-connected compensation or nonservice-connected pension benefits. 

5.  At the time of his death, the Veteran's net worth was a bar to entitlement to VA nonservice-connected pension benefits.

6.  The body of the Veteran was not held by a State or a political subdivision of a State.

7.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for service-connected or nonservice-connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1700-3.1713 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

VA has met its duty to notify and assist the appellant in this case.  Pursuant to the March 2016 Board remand, the RO issued a VCAA notice letter in May 2016 which informed the appellant of the evidence necessary to substantiate a claim for DIC benefits in accordance with Hupp, evidence VA would reasonably seek to obtain, and information and evidence for which she was responsible. 

Service treatment records, a certificate of death, lay statements, and private treatment records have been associated with the record. 

The Board finds that the RO complied with the directives of all prior remands. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A (a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A (d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348. 

In compliance with the Board's March 2016 remand, a VA medical opinion was obtained in July 2016 to address the appellant's contention that the Veteran's cause of death was due to any of the conditions listed on the death certificate, and/or also as a result of exposure of asbestos.  The Board finds that the July 2016 VA medical opinion of record is adequate as it is premised on review of the evidence of record, addresses pertinent lay testimony and statements of record, and is supported by adequate rationale.  The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the appellant.  See 38 U.S.C.A. § 5103A; DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Cause of Death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312 (a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted on a presumptive basis for certain chronic diseases, such as malignant tumors or cardiovascular disease, to include hypertension, if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The appellant maintains that the Veteran's cause of death was related to his period of service.  She maintains that the disorders, which either materially caused his death or were significant factors leading to his death, had to their origin in service, to include by way of exposure to asbestos while on active duty.  

The death certificate shows that the Veteran died in May 2008.  The death certificate lists the immediate cause of death as atrial fibrillation with the underlying cause of hypertension.  Other significant conditions contributing to death but not resulting in the underlying cause were cardiac arrhythmia, cancer of the bladder, diabetes mellitus, coronary artery disease, and status post cerebrovascular disease.  At the time of the Veteran's death, service connection was not in effect for any disability.  

The Veteran's service treatment records do not reveal any complaints or findings of atrial fibrillation, the immediate cause of death, or hypertension, the underlying cause, nor do they reveal any findings of cardiac arrhythmia, cancer of the bladder, diabetes mellitus, coronary artery disease, or status post cerebrovascular disease.  

The Veteran's service treatment records reveal that at the time of his September 1962 service separation examination, normal findings were reported for the heart and vascular system, along with normal neurological findings.  The Veteran's heart was reported as normal and his blood pressure was noted to be 126/74.  On his September 1962 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had pain or pressure in chest; palpitation or pounding heart; high or low blood pressure; or frequent or severe headaches; 

There were also no complaints or findings of any of the disorders listed on the Veteran's death certificate in the years immediately following service or for many decades thereafter.  

In conjunction with the March 2016 remand, a VA opinion was obtained as to the cause of the Veteran's death and its relationship, if any, to his period of service.   

Following a thorough review of the record, the examiner indicated that the Veteran's heart condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was not diagnosed with a heart problem (atrial fibrillation, CAD, arrhythmia) during service nor was there complaint, evaluation or treatment for a heart problem.  The examiner further stated that the Veteran did not have hypertension during service and that he also did not have DM, bladder cancer, or cerebrovascular disease during service.  He also indicated that there was no evidence supporting any incident or event during service that would lead to a heart problem, hypertension, DM, bladder cancer or cerebrovascular disease.  He noted that separation physicals in February 1957 and September 1962 reported no chest pain, palpitations, shortness of breath, chronic cough, or problem with urination.  He observed that the examiner at that time reported normal examination of the heart, lungs, and genito-urinary system.  The blood pressures were also normal on both physicals.  

The examiner further observed that the reviewed medical records showed no evidence of complaint, evaluation or treatment for asbestos-related conditions during service and post-service.  He noted that the Veteran did not have a diagnosis of asbestosis.  He indicated that per literature review (Mayo Clinic), "Asbestosis is a chronic lung disease caused by inhaling asbestos fibers.  Prolonged exposure to these fibers can cause lung tissue scarring and shortness of breath".  UpToDate on evidence of pleural plaques from asbestos exposure states, "Pleural plaques are deposits of hyalinized collagen fibers in the parietal pleura.   They are indicative of asbestos exposure and typically become visible twenty or more years after the inhalation of asbestos fibers".  The examiner noted that CT scans of the chest on February 1, 2007 and May 13, 2008 did not show evidence of these changes.  He opined that there was no direct causal relationship between the reported exposure to asbestos during service (from staying in old buildings/barracks or his job as heavy wheeled mechanic) and the heart problems (atrial fibrillation, CAD, arrhythmia), the hypertension, the DM, the bladder cancer or the cerebrovascular disease.  He observed that the Veteran reported a significant family history of heart disease (mother and brother) . 

In this case, the earliest evidence of any of the disorders which led to the Veteran's death were numerous decades following his period of service and well beyond the one-year presumptive period after service for manifestation of cardiovascular disease or cancer as a chronic disease under 38 U.S.C.A. §  1101 and 38 C.F.R. §§ 3.307, 3.309. 

The appellant's central claim is that the Veteran's disorders, which either directly caused his death or contributed thereto, had their onset in service, or in the alternative were related to his inservice asbestos exposure.  Consideration has been given to the appellant's assertion that the disabilities resulting in the Veteran's death were as a result of his period of service, to include exposure to asbestos in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., the cause of the Veteran's death and its relationship to his period of service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The disorders listed on the Veteran's death certificate are not the type of conditions that are readily amenable to lay diagnosis or probative comment regarding etiology, as the evidence shows that biopsies and other specific findings are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board finds that the July 2016 VA examiner's opinion is the most probative evidence of record.  The VA examiner reviewed the Veteran's entire claims file, which at the time included his service treatment records, private treatment records, and statements from the appellant.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

The Board finds service connection for the cause of death of the Veteran is not warranted based on all of the evidence.  The Veteran died of atrial fibrillation due to hypertension, and the evidence does not support direct service connection; while the Veteran died from these disorders, they were not incurred inservice.  There is also no competent medical evidence of record which demonstrates that any other conditions listed on the Veteran's death certificate were incurred or are otherwise related to service.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. § 3.303(d).  Also, the evidence does not show that any heart disease or cancer manifested to 10 percent or more within one year from the date of the Veteran's termination of such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Burial Benefits

The regulations governing burial benefits were amended on July 7, 2014, during the pendency of the claim.  Specifically, VA removed 38 C.F.R. §§ 3.1600 through 3.1612 and replaced them with new §§ 3.1700 through 3.1713, which are written and organized for clarity and ease of use.  VA also improved delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  These changes allow VA to automate payment of a burial allowance to most surviving spouses and expedite the adjudication of all other burial benefits claims. 

The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  While § 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA received on or after July 7, 2014, this case does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

According to 38 C.F.R. § 3.1705(a) VA will pay the maximum burial allowance specified in 38 U.S.C.§ 2302 for the burial and funeral expenses of a veteran described in paragraph (b) of this section, unless VA has evidence on the date it receives notice of the veteran's death that the expenses incurred were less than that amount.  Payment of the nonservice-connected burial allowance is subject to other applicable regulations in subpart B of this part.

(b) A burial allowance is payable under this section for a veteran who, on the date of death: (1) Was receiving VA pension or disability compensation; (2) Would have been receiving disability compensation but for the receipt of military retired pay; or (3) Had pending any of the following claims: 

(i) An original claim for pension or disability compensation, and the evidence in the claims file on the date of death and any evidence received under paragraph (d) of this section is sufficient to grant pension or disability compensation effective before the date of death; or 

(ii) A claim to reopen a previously denied pension or disability compensation claim, based on new and material evidence, and the evidence in the claims file on the date of the veteran's death and any evidence received under paragraph (d) of this section is sufficient to reopen the claim and grant pension or disability compensation effective before the date of death; or 

(iii) A claim for which a person would be eligible to substitute for the deceased veteran under 38 U.S.C. § 5121A, Substitution in case of death of claimant, and that claim, once processed to completion by the substitute, results in the grant of pension or disability compensation effective before the date of death. 

In addition to the nonservice-connected burial allowance authorized by this section, VA may reimburse for transportation expenses related to burial in a national cemetery under § 3.1709 (Transportation expenses for burial in a national cemetery, but only if eligibility under paragraphs (b) of this section is based on a pending claim for, or award of, disability compensation, or eligibility for disability compensation but for receipt of military retired pay, rather than a claim for, or award of, pension); and, VA may pay the plot or interment allowance for burial in a State veterans cemetery under § 3.1707(a). 

Burial benefits are also payable if a veteran dies from non-service-connected causes while hospitalized by VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1706(a)(b).  For burial allowance purposes, the term "hospitalized by VA" means (1) admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); (2) admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); (3) admission (transfer) to a nursing home for nursing home care at the expense of the United States; or (4) admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1706(b).

When a veteran dies while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment or care; or, was hospitalized by VA pursuant to any of the above situations (1-4 of this section) but was not at the facility at the time of death and was (i) on authorized absence that did not exceed 96 hours at the time of death; (ii) on unauthorized absence for a period not in excess of 24 hours at the time of death; or, (iii) absent from the facility for a period not in excess of 24 hours of combined authorized and unauthorized absence at the time of death. 

(d) Additional allowances available based on death while hospitalized by VA.  In addition to the burial allowance authorized by this section:

(1) VA will reimburse for the expense of transporting the remains of a person described in paragraph (b) of this section to the place of burial subject to the limitations of § 3.1709 and where the death occurs within a State and: 

(i) The place of burial is in the same State or any other State; or 

(ii) The place of burial is in Canada or Mexico.  However, reimbursement for transportation of the remains for such burial is authorized only from the place of death within a State to the port of embarkation within a State, or to the border limits of the United States.

In addition, VA may pay the plot or interment allowance for burial in a veterans cemetery under § 3.1707, Plot or interment allowance.  38 U.S.C. § 2303(a), 2308; 38 C.F.R. § 3.1706. 

An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703(a).

Here, the record discloses that the Veteran died at private hospital and a timely application for burial benefits was received.

As discussed above, the Veteran did not die as a result of a service-connected disability or disabilities.  Service connection was not in effect for any disability at the time of the Veteran's death.  Therefore, the criteria for entitlement to burial benefits are not met pursuant to 38 C.F.R. § 3.1705 (b)(1) as the award of service connection must be a compensable one.

Additionally, the record does not show, nor does the appellant contend, that the Veteran would have been receiving disability compensation but for the receipt of military retired pay.  See 38 C.F.R. § 3.1705(b)(2).

The Board recognizes that the Veteran had a claim of entitlement to nonservice-connected pension benefits, which was pending at the time of his death.  See 38 C.F.R. § 3.1705(b)(3).  Thereafter, in an April 2014 rating determination, the Veteran was found eligible for nonservice-connected pension benefits for accrued purposes from January 2007 to May 2008.  However, the RO denied payment of the benefits on the ground that the Veteran's income was excessive during this time period.  

The evidence is insufficient to show that the Veteran was entitled to receive nonservice-connected pension benefits at the time of his death.  As such, entitlement to nonservice-connected burial benefits under 38 C.F.R. § 3.1705(b)(3) must be denied.

Additionally, as the Veteran died at a private hospital, burial allowance under § 3.1706 is not warranted.  Nor is a burial allowance under 3.1708 applicable, as that provision concerns burial of a veteran whose remains are unclaimed. 

The Veteran was eligible for burial in a national cemetery due to his status as a veteran.  38 C.F.R. § 38.620(a).  When such a veteran dies from nonservice-connected causes, and is buried in a private cemetery, such as in the instant case, entitlement to a plot or interment allowance is warranted when the following conditions are met:

(1) The veteran is eligible for a burial allowance based on non-service-connected death under 38 C.F.R. § 3.1705;

(2) The veteran is eligible for a burial allowance based on VA hospitalization at time of death under 38 C.F.R. § 3.1706;

(3) The veteran was discharged from active service for a disability incurred or aggravated in line of duty (VA will accept the official service record of such discharge as proof of eligibility for the plot or interment allowance and VA will disregard any previous VA determination made in connection with a claim for monetary benefits that the disability was not incurred or aggravated in line of duty); or

(4) The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.1707(c). 

The maximum statutory amount payable for a plot or interment allowance is $700. 38 U.S.C.A. § 2303. 

As discussed above, the Veteran does not meet the criteria for a burial allowance under 38 C.F.R. § 3.1705 or 38 C.F.R. § 3.1706.  Service treatment records fail to show he was discharged from service due to disability.  Likewise, at the time of discharge from active service, there was no disability shown by official service records.

Under these circumstances, service-connected or nonservice-connected burial benefits are not warranted.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, the benefit sought on appeal must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to VA burial benefits is denied.




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


